PER CURIAM.
Jeffrey Scott Clegg appeals the district court’s order setting aside a default judgment against one of the named defendants and denying Clegg’s discovery motions. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Clegg seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Clegg’s “motion for clarification” and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.